BaReows, J.
The defense set up in this case was, that there was a fraudulent over-valuation of the goods insured, and fraud and false swearing in the proofs of loss. Many witnesses were examined on both sides, and the result is a voluminous report of testimony laid before us upon a motion to set aside the verdict, as against law and evidence and against the weight of evidence in the case. The defendants do not now claim that the verdict was in violation of any rule of law, or that the plaintiff did not produce evidence sufficient, if it were believed by the jury, to justify the verdict. There is much conflict of testimony ; but it was for the jury who heard the witnesses to determine how far their respective statements were to be credited.
*69The amount of the verdict demonstrates that, in the judgment of the jury, there was an over-valuation in one or both of the policies ; but it negatives the charge that it was fraudulently made, or that there was fraud or false swearing in the claim of loss.
The discrepancy, between the value of the goods as found by the jury, and the amount insured, is not so great as to make it absolutely incredible that the over-valuation, and the over-estimate in the proofs of loss, may have occurred without positive dishonesty or fraudulent intent on the part of the plaintiff. The owner of goods may fairly be expected-to set a higher value on them than anybody else would, and whatever might be the suspicions excited by a perusal of the testimony here, we cannot say that it is demonstrated that the jury erred in relieving the plaintiff from the imputation of fraudulent intent.
The remedy in this disagreeably numerous class of cases is to be found, not in granting new trials and protracting litigation, even in suspicious cases, but in greater vigilance on the part of the agents of insurance companies to ascertain, beforehand, what it is that they insure and its value, and the true character of the party effecting the insurance.

Motion overruled.

AppletoN, C. J.; Dickerson, DaNfoktii, and Tapley, JJ., concurred.